Citation Nr: 1234306	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-01 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a neurological disorder of the upper and lower extremities, to include peripheral neuropathy and/or chronic inflammatory demyelinating polyneuropathy, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

In September 2011, the Board remanded the appeal for further development.  Unfortunately, as further development is still required, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus, type II, and for a neurological disorder of the upper and lower extremities, to include peripheral neuropathy and/or chronic inflammatory demyelinating polyneuropathy (neurological disorder), to include as due to exposure to herbicides.  Prior to adjudicating the Veteran's appeal on the merits, additional development is required.  

In an August 2012 statement, the Veteran asserted that he had been awarded Social Security Disability Insurance.  While the record contains Social Security Administration (SSA) records showing a May 2006 denial of benefits for peripheral neuropathy and peripheral vascular disease, current SSA records reflecting a grant of benefits are not of record.

Given that these records could be relevant in substantiating the Veteran's claim, VA has a duty to make reasonable efforts to obtain these records.  38 C.F.R. 
§ 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that if there is a reasonable possibility that SSA records are relevant to a claim, VA is required to assist the claimant in obtaining the identified records).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims updated records from the Social Security Administration pertinent to the Veteran's alleged claim for Social Security disability benefits, as well as the medical records relied upon concerning that claim.  Please note that the Board seeks records related to any decision made after the May 2006 denial of SSA benefits for peripheral neuropathy and peripheral vascular disease.

If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


